COLEMAN, Justice
(dissenting).
If this appeal had been taken by the Butler County Board of Education, I would probably concur in reversal, but the appeal has not been taken by the Butler Board. The Butler Board is the only party compelled to do anything by the judgment complained of, but the Butler Board is not complaining. The parents of the children in this case are not complaining. As I understand the facts, these children have been attending the McKenzie school for years. No one seems dissatisfied with the *351judgment except the Conecuh Board who are not required to do anything by the judgment. For that reason, I am of opinion that the Conecuh Board has no standing to complain of the judgment. Fourth National Bank v. Kelly, 203 Ala. 526, 84 So. 755. The Board which is required to do something is not complaining, the parents of the children are not complaining, and I would not reverse the judgment on the insistence of appellants.